Citation Nr: 1635507	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-14 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a visual impairment.

2. Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure or mustard gas or Lewisite exposure, is discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The RO denied service connection for a visual impairment in January 2010 and service connection for tinnitus in August 2011.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his November 2015 Board hearing, the Veteran withdrew his appeal of entitlement to service connection for a visual impairment.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for service connection for a visual impairment. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204. In this case, the Veteran stated during his November 2015 Board hearing that he wished to withdraw his claim for service connection for a visual impairment. As the Veteran has withdrawn his appeal, the Board can take no further action on the matter. 38 C.F.R. §§ 20.204, 20.1100(b).


ORDER

The appeal regarding the claim of entitlement to service connection for a visual impairment, to include as due to herbicide and mustard gas exposure, is dismissed.


REMAND

In June 2014 and November 2015, the Veteran testified at hearings conducted before two different Veterans Law Judges (VLJs). The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707. As such, when two VLJs have had hearings on the same issue, or issues, the claim must be decided by a panel of at least three VLJs. See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707. A veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. See Arneson v. Shinseki, 24 Vet. App. 379 (2011).


The Veteran was informed in April 2016 of his right to have a hearing before the third VLJ who would take part in the decision concerning his claim for service connection for tinnitus. In May 2016 correspondence, the Veteran indicated that he desired to have a hearing before the third VLJ. As such, the claim must be remanded so that the Veteran can be scheduled for his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a third hearing before a Veterans Law Judge concerning the issue of entitlement to service connection for tinnitus. The Veteran should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________________          _______________________________
         JONATHAN B. KRAMER		                    BETHANY L. BUCK
              Veterans Law Judge  			          Veterans Law Judge
        Board of Veterans' Appeals 			     Board of Veterans' Appeals



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


